DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/08/2021 has been entered. Claims 27-33 and 35-37 remain pending in the application, claims 1-26, 34, and 38-46 have been cancelled, and claims 47-56 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 03/08/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 06/08/2021, with respect to the interpretation of the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Odom et al. in view of Hibner et al. (see rejection below). Claims 47-56 are allowed due to containing the allowable subject matter as indicated in the previous Non-Final Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing energy generator” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Odom et al. (US PGPub 2010/0217264) in view of Hibner et al. (US PGPub 2016/0089175), hereinafter known as “Odom” and “Hibner,” respectively.
With regards to claims 27-30, Odom discloses (Figures 1-5) a surgical instrument 10 for sealing and cutting tissue (paragraphs 23 and 35), the surgical instrument 10 comprising: 
an end effector 100 comprising a jaw 110/120 and a knife 200, wherein the end effector 100 is configured to actuate the jaw 110/120 to clamp tissue in response to an input from an operator of the surgical instrument (paragraphs 22 and 48-39), and wherein the end effector 100 is configured to receive a sealing energy to seal tissue clamped by the jaw (paragraphs 23 and 28); 
a sealing energy generator 28 operable to output the sealing energy to the end effector 100;
an actuation monitoring assembly 24 that generates at least one of a jaw-angle output indicative of a current clamping angle of the jaw (paragraphs 29-31); and 

an indication that the current clamping angle is greater than a maximum recommended clamping angle for sealing tissue clamped by the jaw (paragraph 5 –”electrosurgery involves application of high radio frequency electrical current to a surgical site to cut, ablate, coagulate, cauterize, desiccate or seal tissue”, paragraphs 48-52 – “gap distance “G” is continually monitored and compared with the plot 452 in particular with corresponding desired gap distance “G” values. In step 512, the generator 20 adjusts the energy level based on the measured gap distance “G” by matching gap distance “G” with desired gap distance “G.”” );
an indication that the current clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (paragraph 5 –”electrosurgery involves application of high radio frequency electrical current to a surgical site to cut, ablate, coagulate, cauterize, desiccate or seal tissue”, paragraphs 48-52 – “gap distance “G” is continually monitored and compared with the plot 452 in particular with corresponding desired gap distance “G” values. In step 512, the generator 20 adjusts the energy level based on the measured gap distance “G” by matching gap distance “G” with desired gap distance “G.””); 
an indication that the current clamping angle is greater than a maximum recommended clamping angle for cutting tissue clamped by the jaw (paragraph 5 –”electrosurgery involves application of high radio frequency electrical current to a surgical site to cut, ablate, coagulate, cauterize, desiccate or seal tissue”, paragraphs 48-52 – “gap distance “G” is continually monitored and compared with the plot 452 in particular with corresponding desired gap distance “G” values. In step 512, the generator 20 adjusts the energy level based on the measured gap distance “G” by matching gap distance “G” with desired gap distance “G.””); 

Odom is silent to an actuation monitoring assembly that generates a clamping-force output indicative of a clamping force of the jaw;
a feedback assembly that outputs to the operator of the surgical instrument, in response to the clamping-force output, one or more indications comprising:
an indication that the current clamping force is less than a minimum recommended clamping force for sealing tissue clamped by the jaw; and 
Page 3 of 10Appl. No.an indication that the current clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw.
However, in the same field of endeavor, Hibner teaches (Figures 1 and 12A-14C) an actuation monitoring assembly that generates a clamping-force output indicative of a clamping force of the jaw (paragraph 98 – user can activate a generator so that the jaws apply energy to the tissue);
a feedback assembly that outputs to the operator of the surgical instrument, in response to the clamping-force output (paragraphs 98-99 – discusses real-time feedback), one or more indications comprising:
an indication that the current clamping force is less than a minimum recommended clamping force for sealing tissue clamped by the jaw (paragraphs 98-99 – “if the impedance exceeds a predetermined threshold impedance, then the device can activate the motor to recompress the 
Page 3 of 10Appl. No.an indication that the current clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw (paragraphs 98-99 – “if the impedance exceeds a predetermined threshold impedance, then the device can activate the motor to recompress the compression spring(s), thereby increasing the compression force applied by the jaws. If the impedance is less than or equal to the predetermined threshold impedance, then the device can continue to apply the current amount of compression until the impedance achieves the predetermined threshold. Impedance measurements can be taken throughout the duration of the surgery, thereby allowing the surgeon to adjust the amounts of compression being supplied to tissue based on the real-time feedback the surgeon receives”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Odom to include the clamping-force output and indications of Hibner for the purpose of applying additional feedback and being able to adjust operational parameters in order to facilitate hemostasis in the tissue (paragraph 99 of Hibner).
With regards to claim 31, modified Odom discloses wherein: the actuation monitoring assembly (Odom: 24) generates the jaw-angle output (Odom: paragraphs 29-31) and the clamping-force output (Hibner: paragraph 98); and 
the feedback assembly (Odom: 20) outputs to the operator at least one of: 

the indication that the current clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Odom: paragraph 5 –”electrosurgery involves application of high radio frequency electrical current to a surgical site to cut, ablate, coagulate, cauterize, desiccate or seal tissue”, paragraphs 48-52 – “gap distance “G” is continually monitored and compared with the plot 452 in particular with corresponding desired gap distance “G” values. In step 512, the generator 20 adjusts the energy level based on the measured gap distance “G” by matching gap distance “G” with desired gap distance “G.””); and 
the feedback assembly (Odom: 20) comprises a control unit (Odom: 22) that: 
monitors the jaw-angle output (Odom: paragraph 31 – gap distance) and the clamping-force output (Hibner: paragraphs 98-99) to identify an initial contact jaw angle corresponding to initial contact between the jaw and tissue clamped by the jaw (Odom: paragraph 48); and 
selects the maximum recommended clamping angle for sealing tissue clamped by the jaw based on the initial contact jaw angle (Odom: paragraph 48-50 – monitoring the gap distance and selecting the values based on real-time feedback).
With regards to claim 32, modified Odom discloses wherein the control unit (Odom: 22): 

selects the maximum recommended clamping angle for sealing tissue clamped by the jaw based on the tissue stiffness (Odom: paragraph 48-50 – monitoring the gap distance and selecting the values based on real-time feedback).
With regards to claim 33, modified Odom discloses wherein the feedback assembly (Odom: 20) comprises one or more output elements that output the one or more indications to the operator, the one or more output elements comprising at least one of: 
an output display (Odom: paragraph 28).
With regards to claim 36, modified Odom discloses further comprising a hand-operated lever (Odom: 40) configured to be actuated by the operator to generate the input from the operator, and wherein the hand-operated lever (Odom: 40) is drivingly coupled with the jaw for articulation of the jaw to grasp tissue and to clamp tissue (Odom: paragraphs 27 and 33-34).
With regards to claim 37, modified Odom discloses further comprising a drive input (Odom: paragraphs 33 and 36-37) that can be coupled to a motor (Odom: movable handle 40) of a teleoperated surgical system, wherein the drive input is drivingly coupled with the jaw to actuate the jaw (Odom: paragraphs 33 and 36-37).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Odom/Hibner in view of Brogna (US PGPub 2015/0011996).
With regards to claim 35, Odom/Hibner discloses the surgical instrument as claimed in claim 27. Odom/Hibner disclose 
an indication that the current clamping angle is greater than a maximum recommended clamping angle for sealing tissue clamped by the jaw (Odom: paragraph 5 –”electrosurgery involves 
an indication that the current clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Odom: paragraph 5 –”electrosurgery involves application of high radio frequency electrical current to a surgical site to cut, ablate, coagulate, cauterize, desiccate or seal tissue”, paragraphs 48-52 – “gap distance “G” is continually monitored and compared with the plot 452 in particular with corresponding desired gap distance “G” values. In step 512, the generator 20 adjusts the energy level based on the measured gap distance “G” by matching gap distance “G” with desired gap distance “G.””); 
an indication that the current clamping force is less than a minimum recommended clamping force for sealing tissue clamped by the jaw (Hibner: paragraphs 98-99 – “if the impedance exceeds a predetermined threshold impedance, then the device can activate the motor to recompress the compression spring(s), thereby increasing the compression force applied by the jaws. If the impedance is less than or equal to the predetermined threshold impedance, then the device can continue to apply the current amount of compression until the impedance achieves the predetermined threshold. Impedance measurements can be taken throughout the duration of the surgery, thereby allowing the surgeon to adjust the amounts of compression being supplied to tissue based on the real-time feedback the surgeon receives”); and 
Page 3 of 10Appl. No.an indication that the current clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw (Hibner: paragraphs 98-99 – “if the impedance exceeds a predetermined threshold impedance, then the device can activate the motor to 
Odom/Hibner are silent to a sealing enablement output that outputs a sealing enablement signal for controlling enablement of supply of a sealing energy to the surgical instrument for sealing tissue clamped by the jaw, the sealing enablement signal being an indicator.
However, Brogna teaches (Figure 10) a sealing enablement output 260 that outputs a sealing enablement signal 221/230 for controlling enablement of supply of a sealing energy (RF tissue sealing operation) to the surgical instrument for sealing tissue clamped by the jaw, the sealing enablement signal 221/230 being an indicator (Paragraph 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Odom/Hibner for the sealing enablement output of Brogna for the purpose of adding a parameter to be able to indicate the clamping force required to grasp the tissue (Paragraph 64 of Brogna).
Allowable Subject Matter
Claims 47-56 are allowed. See reasons for allowance on Non-Final Office Action mailed 03/08/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        09/09/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771